Supreme Court of Florida
                      ________________________

                    Nos. SC20-934 & SC20-1529
                      ________________________

                     JAMES MILTON DAILEY,
                           Appellant,

                                  vs.

                        STATE OF FLORIDA,
                             Appellee.

                     JAMES MILTON DAILEY,
                           Appellant,

                                  vs.

                        STATE OF FLORIDA,
                             Appellee.

                         September 23, 2021

PER CURIAM.

     James Milton Dailey, a prisoner under sentence of death,

appeals the circuit court’s orders denying in part and dismissing in

part his fourth successive motion for postconviction relief and

dismissing his fifth successive motion for postconviction relief,

which were filed under Florida Rule of Criminal Procedure 3.851,
and dismissing his motion to perpetuate the testimony of Jack

Pearcy. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const. For

the reasons that follow, we affirm.

                         I. BACKGROUND

     Dailey was convicted of and sentenced to death for the murder

of Shelly Boggio. The facts of the crime have been described as

follows:

            Shelley Boggio’s nude body was found floating in
     the water near Indian Rocks Beach in Pinellas County,
     Florida. She had been stabbed repeatedly, strangled,
     and drowned. On the day of the murder, Shelley, her
     twin sister Stacey, and Stephanie Forsythe had been
     hitchhiking along a road near St. Petersburg, Florida.
     They were picked up by Dailey, Jack Pearcy, and Dwayne
     “Oza” Shaw. The three men drove the girls to a local bar.
     Stacey and Stephanie returned home shortly thereafter,
     but Shelley remained with the group and returned to
     Jack Pearcy’s house. Dailey was living in Pearcy’s home,
     where he had his own bedroom. Pearcy and his
     girlfriend, Gayle Bailey, shared a second bedroom. Shaw,
     a friend of Pearcy’s from Kansas, was temporarily staying
     at Pearcy’s house while he resolved marital issues. He
     slept on a couch in the living room.
            Shaw testified that on the night of the murder he
     drove with Pearcy and Boggio to a public telephone
     booth, where he was dropped off. Pearcy and Boggio
     then drove off alone. After speaking on the phone for
     several minutes, Shaw returned to the house on foot and
     fell asleep on the couch. Shaw testified that when he
     woke up later that night, he saw Pearcy and Dailey, but
     not Boggio, entering the house together. Shaw noticed
     that Dailey’s pants were wet.


                                 -2-
          The State presented testimony from the lead
     detective in the case, John Halladay, and three
     informants who were inmates at the same facility where
     Dailey was held while awaiting trial.

Dailey v. State, 965 So. 2d 38, 41-42 (Fla. 2007). The three inmates

testified that Dailey had admitted the killing to them individually

and had devised a plan whereby he would later confess when

Pearcy’s case came up for appeal if Pearcy in turn would promise

not to testify against him at his own trial. Dailey v. State, 594 So.

2d 254, 256 (Fla. 1991). Pearcy was tried first, convicted of first-

degree murder, and sentenced to life imprisonment. Id. He refused

to testify at Dailey’s subsequent trial. Id. Dailey presented no

evidence during the guilt phase. Id. He was found guilty of first-

degree murder, and the jury unanimously recommended death. Id.

At sentencing, Dailey requested the death penalty, and the court

sentenced him to death. Id.

     We upheld the conviction on direct appeal, but reversed the

sentence, concluding that the trial judge had failed to give weight to

mitigating circumstances, and that two aggravators were

unsupported. Dailey, 594 So. 2d at 255, 258-59. On remand, the

trial court once again sentenced Dailey to death, and we affirmed.



                                 -3-
Dailey v. State, 659 So. 2d 246, 247, 248 (Fla. 1995). Dailey’s

conviction and sentence became final in 1996, when the United

States Supreme Court denied his petition for a writ of certiorari.

Dailey v. Florida, 516 U.S. 1095 (1996).

     Thereafter, we affirmed the denial of Dailey’s initial motion for

postconviction relief and denied his petition for a writ of habeas

corpus. Dailey, 965 So. 2d at 41. We also affirmed the denial of his

first successive motion for postconviction relief, Dailey v. State, 247

So. 3d 390, 391 (Fla. 2018), the denial in part and dismissal in part

of his second successive motion, Dailey v. State, 279 So. 3d 1208,

1212 (Fla. 2019), cert. denied, 141 S. Ct. 689 (2020), and the denial

in part and dismissal in part of his third successive motion, Dailey

v. State, 283 So. 3d 782, 787 (Fla. 2019), cert. denied, 141 S. Ct.

234 (2020). We also denied another petition for a writ of habeas

corpus and a motion for a stay of execution. Id.

     On December 27, 2019, Dailey filed his fourth successive

postconviction motion, alleging that a 2019 declaration from Jack

Pearcy is newly discovered evidence that proves that Pearcy alone

murdered Boggio. Pearcy was deposed on February 25, 2020, in

advance of the evidentiary hearing. At the end of the deposition,


                                 -4-
Pearcy indicated that he had answered every question, had nothing

more to say, and did not want to be brought back to court to testify

in Dailey’s case. At the evidentiary hearing in March 2020, Pearcy

again refused to testify, as he has at past postconviction evidentiary

hearings involving similar claims. Neither the judge, the attorneys,

nor Pearcy’s mother and stepfather were able to persuade him to

testify.

      The trial court subsequently entered an order denying in part

and dismissing in part Dailey’s fourth successive motion. With

regard to the Pearcy claim, the court found that Dailey did not

present any admissible evidence to support his claim that Pearcy

confessed to committing the murder himself even if the court were

to have considered Pearcy’s deposition. The court dismissed as

procedurally barred Dailey’s claims that former trial prosecutor

Robert Heyman had knowledge of Paul Skalnik’s prior child sexual

assault charge but allowed Skalnik’s false testimony to stand

uncorrected, and that newly discovered evidence established that

Heyman committed fraud upon the court.

      After filing his notice of appeal of the denial of his fourth

successive motion, Dailey filed a fifth successive postconviction


                                  -5-
motion. We temporarily relinquished jurisdiction for resolution of

the fifth successive motion by the trial court. Dailey also filed in

the trial court a motion to take a deposition to perpetuate Pearcy’s

testimony. After hearing argument from the parties, the trial court

entered an order dismissing Dailey’s fifth successive motion and the

motion to perpetuate Pearcy’s testimony. The trial court found

Dailey’s fifth successive motion untimely and noted that Dailey still

had not obtained Pearcy’s testimony in an admissible form. The

trial court dismissed the motion to perpetuate as moot in light of

the dismissal of the fifth successive motion. Dailey now appeals the

denial/dismissals of his fourth and fifth successive motions and the

dismissal of his motion to perpetuate.

                            II. ANALYSIS

                     A. Heyman’s “Admission”

     Dailey first argues that the trial court erred in summarily

denying his Giglio 1 claim regarding former Assistant State Attorney

Heyman’s notes from Dailey’s 1987 trial, which he alleges prove

that the State knowingly elicited false testimony from Paul Skalnik




     1. Giglio v. United States, 405 U.S. 150 (1972).

                                 -6-
and failed to correct it, specifically, Skalnik’s testimony “that his

prior criminal charges were ‘grand theft, counselor, not murder, not

rape, no physical violence in my life.’ ” Dailey claims that the notes

tracked the testimony of Detective Halliday, who testified after

Skalnik at the trial, and had the words “sex assault(s)” crossed-out

in regard to Skalnik’s criminal history. Because Skalnik was

arrested in 1982 on a charge of lewd and lascivious assault on a

child under fourteen, for which a “no information” was

subsequently filed by the same State Attorney’s office that

prosecuted Dailey’s case, Dailey asserts that the notes and

Heyman’s “admission” to a reporter in 2020 that the notes were his

and that they were made during Dailey’s trial in 1987 prove that the

State knew Skalnik testified falsely about his prior charge and

allowed that false testimony to stand uncorrected, in violation of

Giglio. 2



      2. A Giglio claim alleges that a prosecutor knowingly
presented false testimony against the defendant. Hunter v. State,
29 So. 3d 256, 270 (Fla. 2008) (citing Giglio, 405 U.S. at 153). “A
Giglio violation is demonstrated when (1) the prosecutor presented
or failed to correct false testimony; (2) the prosecutor knew the
testimony was false; and (3) the false evidence was material.”
Green v. State, 975 So. 2d 1090, 1106 (Fla. 2008) (citing Guzman v.
State, 941 So. 2d 1045, 1050 (Fla. 2006)). False testimony is

                                  -7-
     Florida Rule of Criminal Procedure 3.851(f)(5)(B) permits the

denial of a successive postconviction motion without an evidentiary

hearing “[i]f the motion, files, and records in the case conclusively

show that the movant is entitled to no relief.” Because a

postconviction court’s decision regarding whether to grant a rule

3.851 evidentiary hearing depends on the written materials before

the court, its ruling essentially constitutes a pure question of law

and is subject to de novo review. Grossman v. State, 29 So. 3d

1034, 1042 (Fla. 2010). In reviewing a trial court’s summary denial

of a motion for postconviction relief, this Court accepts the

allegations in the motion as true to the extent that they are not

conclusively rebutted by the record. Hodges v. State, 885 So. 2d

338, 355 (Fla. 2004).

     The trial court did not err in dismissing this claim as untimely

and procedurally barred. This claim is merely a repackaging of the

claim in Dailey’s 2017 successive motion that Giglio was violated

based on Skalnik’s false testimony about his criminal history at

Dailey’s trial. In 2017, Dailey alleged “that the State failed to



material “if there is a reasonable possibility that it could have
affected the jury’s verdict.” Id.

                                  -8-
correct Paul Skalnik’s false trial testimony about his criminal

history. At trial, Skalnik testified that the charges against him were

‘grand theft . . . not murder, not rape, no physical violence in my

life.’ ” Dailey, 279 So. 3d at 1216-17. Dailey asserted “that this

testimony is a significant understatement of Skalnik’s criminal

history because it omits that Skalnik had previously been charged

with lewd and lascivious [assault] on a child under fourteen years of

age.” Id. at 1217.

     A Giglio claim alleges that a prosecutor knowingly presented

false testimony against the defendant. The alleged false testimony

in the 2017 claim and the instant claim is the same: Skalnik

testified that his charges were “grand theft, . . . not murder, not

rape, no physical violence in my life.” Both Giglio claims allege that

the same testimony is false. That Dailey now knows that Heyman

authored the notes does not change the fact that the alleged false

testimony is the same as it was in 2017. It is also irrelevant

whether Heyman had actual knowledge that Skalnik’s testimony

was false because that knowledge would have been imputed to

Heyman even if he did not have actual knowledge. E.g., Gorham v.

State, 597 So. 2d 782, 784 (Fla. 1992) (holding that the prosecutor


                                 -9-
is charged with constructive knowledge of evidence withheld by

other state agents).

     Even if this claim were timely and not barred, it is without

merit because information regarding Skalnik’s lewd and lascivious

assault charge is immaterial under Giglio. As we stated in affirming

the denial of Dailey’s 2017 claim regarding Skalnik’s lewd and

lascivious assault charge,

           Even assuming he could establish the first two
     prongs of Giglio, Dailey’s first claim fails because
     Skalnik’s testimony about his criminal history was not
     material. Dailey suggests that the jury would be less
     likely to believe Skalnik’s testimony about Dailey if it
     knew of the lewd and lascivious [assault] charge. But
     Skalnik’s credibility was already compromised because
     the jury was aware that he had committed multiple
     crimes. And Skalnik was not the only witness against
     Dailey; two other inmates also testified that Dailey
     confessed to the murder. Dailey, 594 So. 2d at 256.
     Accordingly, there is no reasonable possibility that
     information regarding Skalnik’s lewd and lascivious
     assault charge would have affected the jury’s verdict.

Dailey, 279 So. 3d at 1217. There is still no reasonable possibility

that information regarding Skalnik’s lewd and lascivious assault

charge would have affected the jury’s verdict. Heyman’s notes have

no impact on the materiality of Skalnik’s testimony. Thus, Dailey




                                - 10 -
cannot meet the Giglio materiality prong and is therefore not

entitled to relief on the merits of this claim.

     Dailey also argues that the trial court erred in denying his

claim that Heyman’s “admission” regarding his notes constitutes

newly discovered evidence warranting relief. The trial court also

summarily denied this claim on the basis that it is procedurally

barred and that Heyman’s “admission” did not qualify as newly

discovered evidence.

     In order to obtain relief based on newly discovered evidence, a

defendant must establish: (1) that the newly discovered evidence

was unknown by the trial court, by the party, or by counsel at the

time of trial and it could not have been discovered through due

diligence, and (2) that the evidence is of such a nature that it would

probably produce an acquittal or yield a less severe sentence on

retrial. Davis v. State, 26 So. 3d 519, 526 (Fla. 2009) (citing Jones

v. State, 709 So. 2d 512, 521 (Fla. 1998) (Jones II); Jones v. State,

591 So. 2d 911, 915 (Fla. 1991) (Jones I)). Newly discovered

evidence satisfies the second prong of the test if it “weakens the

case against [the defendant] so as to give rise to a reasonable doubt




                                  - 11 -
as to his culpability.” Jones II, 709 So. 2d at 526 (quoting Jones I,

678 So. 2d at 315).

     The trial court did not err in summarily denying this claim

because Dailey cannot establish that Heyman’s “admission” is

“evidence . . . of such a nature that it would probably produce an

acquittal or yield a less severe sentence on retrial.” In order to

constitute newly discovered evidence, the evidence must be

admissible at a retrial. Williamson v. State, 961 So. 2d 229, 234

(Fla. 2007). The trial court correctly concluded that Heyman’s

“statements are not relevant to Defendant’s guilt or innocence and

would not be admissible at a new trial.” Evidence is relevant if it

tends to prove or disprove a material fact. § 90.401, Fla. Stat.

(2020). That Heyman authored the notes does not tend to prove or

disprove a fact material to whether Dailey committed first-degree

murder. Thus, Heyman’s “admission” would not be admissible at a

retrial. And even assuming the “admission” were admissible at a

retrial, it would not weaken the case against Dailey so as to give rise

to a reasonable doubt as to his culpability.




                                 - 12 -
                   B. Pearcy’s 2019 Declaration

     Next, Dailey argues that the trial court erred in denying his

newly discovered evidence claim based on a declaration executed by

Pearcy in December 2019, which states, “James Dailey had nothing

to do with the murder of Shelly Boggio. I committed the crime

alone. James Dailey was back at the house when I drove Shelly

Boggio to the place where I ultimately killed her.” Prior to the

evidentiary hearing on this claim, Dailey took Pearcy’s deposition in

February 2020. At the end of the deposition, Pearcy announced

that he had nothing more to say and did not want to be brought

back to court to testify in Dailey’s case. At the evidentiary hearing

in March 2020, Pearcy refused to testify despite numerous attempts

by the judge and his family to persuade him to do so, and the trial

court refused to admit the February 2020 deposition as substantive

evidence.

     In denying this claim after the evidentiary hearing, the trial

court concluded that there is no new, admissible evidence that

Pearcy confessed to committing the murder by himself even if the

deposition had been admitted, because during the deposition

Pearcy repeatedly denied the truthfulness of the statement in the


                                - 13 -
declaration that he was responsible for the murder. The trial court

also noted that in 2019, this Court held that a prior affidavit in

which Pearcy claimed sole responsibility for Boggio’s murder was

inadmissible hearsay and inadmissible as a third-party admission

of guilt under Chambers v. Mississippi, 410 U.S. 284 (1973). See

Dailey, 279 So. 3d at 1213-14.

     The trial court did not err in denying this claim. In the prior

Pearcy affidavit referred to by the trial court, Pearcy affirmed in

2017, “James Dailey was not present when Shelly Boggio was

killed. I alone am responsible for Shelly Boggio’s death.” Id. at

1213. But Pearcy also refused to testify about any substantive

assertion in the affidavit at the evidentiary hearing on that claim.

After admitting that he signed the affidavit, he testified that its

contents were not true. Id. When asked to identify the untruthful

statements, he responded, “I’m not sure. There’s quite a few lines

on there.” Id. During a proffer, Pearcy stated that paragraphs one

and two of the affidavit—which listed his name and status as an

inmate and recognized that he had been convicted of murder and

sentenced to life imprisonment—were true. Id. When questioned

about the truthfulness of each remaining paragraph, Pearcy


                                 - 14 -
invoked the Fifth Amendment and refused to answer, even after the

court compelled him to do so. Id.

     Following the hearing on the 2017 claim, the postconviction

court concluded that the affidavit was inadmissible hearsay and

inadmissible as a third-party admission under Chambers, and that

because Dailey had failed to provide any admissible evidence, his

claim failed the first prong of the Jones standard for newly

discovered evidence. On appeal, we “agree[d] with the circuit

court’s determination ‘that Pearcy’s affidavit is hearsay of an

exceptionally unreliable nature and does not qualify as a statement

against interest’ ” and also that it did not “qualify as a third-party

admission of guilt under Chambers.” Id.

     As with the 2017 claim, the trial court here properly denied

relief because Dailey failed to introduce any admissible evidence to

support his claim that there is newly discovered evidence that

Pearcy alone committed the murder. Dailey claims that the trial

court erred in ruling that Pearcy’s 2020 deposition was inadmissible

as substantive evidence and makes a number of arguments in

support of this claim. But even if we were to assume, without

deciding, that the trial court did err in refusing to admit the


                                 - 15 -
deposition, we would still conclude that Dailey is not entitled to

relief.

      During the deposition, Pearcy repeatedly denied that he was

solely responsible for the murder, contrary to what he had stated in

his December 2019 declaration. Pearcy repeatedly explained that

he lied in the 2019 declaration in order to keep Dailey from being

executed and to keep Dailey’s attorneys working on the case.

Pearcy said he did this because his own appeals were exhausted

and he had no advocacy for himself, so he hoped that Dailey’s

attorneys would keep working on Dailey’s case and possibly

discover new evidence that would ultimately help Pearcy’s case.

Thus, the deposition completely invalidates the claim that Dailey

sought to support by its admission—i.e., that “[t]he December 18,

2019 declaration of Jack Pearcy proves Mr. Dailey is innocent and

that Jack Pearcy alone murdered Shelly Boggio.”

     C. “Timeline” Evidence from Pearcy’s 2020 Deposition

      Next, Dailey argues that the trial court erred in denying his

claim that testimony Pearcy provided at his 2020 deposition that he

and the victim went out drinking by themselves immediately after

dropping Shaw at a phone booth constitutes newly discovered


                                - 16 -
evidence that establishes that Dailey could not have been present at

the time and place of the victim’s death when viewed in light of

other admissible evidence. The trial court summarily denied this

claim as untimely; we agree.

     “To be considered timely filed as newly discovered evidence, [a]

successive rule 3.851 motion [i]s required to [be] filed within one

year of the date upon which the claim bec[omes] discoverable

through due diligence.” Rodgers v. State, 288 So. 3d 1038, 1039

(Fla. 2019) (quoting Jimenez v. State, 997 So. 2d 1056, 1064 (Fla.

2008)). In his fifth successive motion, filed in July 2020, Dailey

framed this claim: “During Pearcy’s February 2020 Deposition,

Pearcy admitted, for the first time, that he went out drinking alone

with Shelly Boggio on the night she was murdered immediately after

dropping his friend, Oza Shaw, at a phone booth.” In a footnote to

the very next sentence of his motion, Dailey wrote, “Pearcy

originally referenced a solo outing with Boggio in a statement to

police on June 19, 1985. See Pearcy June 1985 Statement, R2

8511-12.” Indeed, Pearcy stated, under oath, in 1985, “And then,

like I said, just [Shelly Boggio] and I left. [Dailey] stayed there and

Oza [Shaw] and Gail. And [Boggio and I] went down to TI Island


                                 - 17 -
and went in some bar called Hank’s and had a beer or whatever or

a drink.” And in 1993, Pearcy testified, “I had left with Shelly, and

[Dailey], I don’t know where he was. He could have been in his

bedroom or wherever. And when Shelly and I left, Oza asked me to

drop him off to make a phone call to his ex-wife, Rose, in Kansas

and the three of us left and I dropped Oza off a couple blocks from

the house at a quick trip type store.”

     Summary denial of this claim was proper because the alleged

new information has been known to Dailey since 1985 or 1993. To

the extent that Dailey claims this evidence is “new” because Pearcy

admitted going alone with the victim to Hank’s in his 1985

statement, but he claimed that this trip took place before midnight

and made no mention of taking Shaw to the pay phone, and in his

1993 statement, he acknowledged dropping Shaw at the pay phone

and thereafter being alone with the victim for an hour to an hour

and a half but made no mention of a visit to Hank’s, Dailey does not

explain why Pearcy could not have been asked, through the exercise

of due diligence, at least after the 1993 statement, whether he and

the victim visited Hank’s alone after taking Shaw to the pay phone.

Nor does he explain why it could not have been inferred in 1993


                                - 18 -
from the 1985 and 1993 statements that the visit to Hank’s

occurred after Shaw was dropped off at the pay phone. Thus, even

if this evidence could be considered new to Dailey, he has not

demonstrated that he could not have discovered it in 1993 through

the exercise of due diligence.

                      D. Motion to Perpetuate

     Dailey next claims that the trial court erred in dismissing his

motion to perpetuate Pearcy’s testimony, which was filed in

conjunction with his fifth successive motion. The trial court

dismissed the motion as moot due to fact that the purpose of the

deposition would have been to prepare for an evidentiary hearing on

Dailey’s fifth successive motion, which it had dismissed. “The

decision whether to grant a motion to perpetuate testimony lies

within the discretion of the trial court.” Riechmann v. State, 966 So.

2d 298, 310 (Fla. 2007) (quoting Cherry v. State, 781 So. 2d 1040,

1054 (Fla. 2000)). In light of the dismissal of Dailey’s fifth

successive motion, which we uphold today, we find no abuse of

discretion in the dismissal of Dailey’s motion to perpetuate as moot.




                                 - 19 -
                        E. Cumulative Error

     Finally, Dailey claims that the trial court erred in failing to

conduct a cumulative error analysis. Dailey contends that he was

entitled to a cumulative analysis based on his claim that there is

newly discovered evidence that Pearcy confessed to committing the

murder by himself, ASA Heyman’s 2020 “admission,” and Pearcy’s

2020 deposition.

     The trial court was correct that any alleged newly discovered

evidence must be admissible not only to satisfy the newly

discovered evidence standard and constitute newly discovered

evidence under the law but also to warrant a cumulative review of

the evidence. As discussed above, the trial court correctly

concluded that any “new” claims that Pearcy committed the murder

alone based on his 2019 declaration and 2020 deposition are

inadmissible and therefore do not constitute newly discovered

evidence or warrant a cumulative analysis. The same is true for

Heyman’s “admission,” which would also be inadmissible at a

retrial, as explained above. Because each of Dailey’s claims failed,

he was not entitled to a cumulative review of the evidence.




                                 - 20 -
     As this Court stated in Dailey’s previous postconviction

appeals,

           Dailey next argues that the circuit court erred in
     failing to conduct a cumulative analysis. Generally, in
     determining whether newly discovered evidence would
     likely produce an acquittal upon retrial, a court must
     evaluate “the effect of the newly discovered evidence, in
     addition to all of the admissible evidence that could be
     introduced at a new trial.” Hildwin v. State, 141 So. 3d
     1178, 1184 (Fla. 2014). But given that all of Dailey’s
     newly discovered evidence claims were either correctly
     rejected as untimely or based on inadmissible evidence,
     no such analysis was necessary. Thus, Dailey is not
     entitled to relief on this claim.

Dailey, 279 So. 3d at 1216 (Fla. 2019); see also Dailey, 283 So. 3d

at 791. Thus, the trial court did not err here in declining to

conduct a cumulative analysis.

                         III. CONCLUSION

     For the reasons above, we affirm the trial court’s orders

denying in part and dismissing in part Dailey’s fourth successive

motion for postconviction relief, dismissing his fifth successive

motion for postconviction relief, and dismissing his motion to

perpetuate testimony.

     It is so ordered.




                                 - 21 -
CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., dissenting.

         In this case, there was no forensic evidence linking Dailey to

Boggio’s murder, and a significant component of the State’s case

was the testimony of three inmates who were housed in the same

jail as Dailey while he awaited trial. These inmates testified that

Dailey admitted to Boggio’s murder, and given the lack of forensic

evidence, this testimony was likely essential to the jury’s finding of

guilt.

         In her concurring opinion in Lightbourne v. State, 841 So. 2d

431, 443 (Fla. 2003), Justice Pariente discussed the well-known

concerns surrounding the reliability of inmate testimony. “Overall,

because of the substantial risk of recantation, the State’s reliance

on jailhouse informants to obtain convictions has the potential for

impacting both the finality of convictions and the integrity of the

judicial process.” Id. at 443. While Lightbourne involved an

inmate’s recantation of trial testimony, the underlying concern is



                                   - 22 -
the same in Dailey’s case. Inmates are commonly “willing to stretch

the truth in their own self-interest at the time of trial.” Id.

     Issues surrounding the trustworthiness of inmate testimony

are not novel or uncommon, nor are they unique to Florida:

           Indeed, due to the suspect nature of jailhouse
     testimony and the question mark such testimony has left
     on the reliability of Illinois’ death convictions, the State of
     Illinois Governor’s Commission on Capital Punishment
     has recommended that its police, prosecutors, capital
     case defense attorneys, and judges receive periodic
     training on the risk of false testimony by in-custody
     informants. See State of Illinois, Report of the Governor’s
     Commission of Capital Punishment, at 21, 27, 28 (2002).

Lightbourne, 841 So. 2d at 443 n.10.

     Although Justice Pariente (joined by Justice Shaw) concurred

specially with the majority opinion in Lightbourne affirming the

circuit court’s denial of postconviction relief, she did so while noting

that “[i]n this case, there was substantial independent evidence to

support the finding of guilt and the imposition of the death

sentence without the testimony of the informants.” Id. at 443. For

example, evidence at trial revealed that pubic hair matching

Lightbourne’s and semen consistent with his blood type were found

on the victim’s body, and that he was found in possession of a

necklace belonging to the victim. Id. at 442. No such evidence was


                                 - 23 -
presented in this case. In my view, the present case lacks such

“substantial independent evidence.” Id. at 443. Rather, Dailey’s

conviction and sentence of death exist under a cloud of unreliable

inmate testimony.

     The confidence in Dailey’s conviction and sentence is further

compromised by the conflicting statements of codefendant Jack

Pearcy, who although he later denied it, admitted in 2019 to being

solely responsible for Boggio’s murder. Pearcy, who was tried first,

convicted of first-degree murder, and sentenced to life

imprisonment, executed a declaration where he stated, “James

Dailey had nothing to do with the murder of Shelly Boggio. I

committed the crime alone. James Dailey was back at the house

when I drove Shelly Boggio to the place where I ultimately killed

her.” Majority op. at 13. Although Pearcy later refused to repeat

his confession during his deposition and during the evidentiary

hearing on Dailey’s claims, his admission to being solely

responsible for Boggio’s murder, coupled with the lack of

substantial independent evidence to corroborate the testimony of

the jailhouse informants, sufficiently compromises Dailey’s

conviction and the application of the death sentence.


                                - 24 -
     Ironically, Pearcy, who was convicted by a jury of the murder

of Shelly Boggio and who thereafter confessed to the murder and

stated that Dailey was not involved, received a life sentence, while

Dailey, convicted in no small part due to the testimony of three

inmates and without substantial independent evidence, is facing

the death penalty.

     While finality in judicial proceedings is important to the

function of the judicial branch, that interest can never overwhelm

the imperative that the death penalty not be wrongly imposed.

Since Florida reinstated the death penalty in 1972, thirty people

have been exonerated from death row. Death Penalty Information

Center, https://deathpenaltyinfo.org/state-and-federal-info/state-

by-state/florida (last visited Aug. 2, 2021). Thirty people would

have eventually been put to death for murders they did not commit.

This number of exonerations, the highest in the nation, affirms why

it is so important to get this case right.

     I respectfully dissent.

An Appeal from the Circuit Court in and for Pinellas County,
    Pat Edward Siracusa, Jr., Judge
    Case No. 521985CF007084XXXXNO




                                 - 25 -
Eric Pinkard, Capital Collateral Regional Counsel, Julissa Fontán
and Natalia C. Reyna-Pimiento, Assistant Capital Collateral
Regional Counsel, Middle Region, Temple Terrace, Florida; Laura
Fernandez, New Haven, Connecticut; Cyd Oppenheimer, New
Haven, Connecticut; Seth Miller of Innocence Project of Florida,
Inc., Tallahassee, Florida; Scott A. Edelman and Stephen P. Morgan
of Milbank, LLP, New York, New York; and Joshua Evan Dubin of
Dubin Research & Consulting, Miami, Florida,

     for Appellant

Ashley Moody, Attorney General, Tallahassee, Florida, Christina Z.
Pacheco, Timothy A. Freeland, and Stephen D. Ake, Assistant
Attorneys General, Tampa, Florida,

     for Appellee




                               - 26 -